Title: To Benjamin Franklin from Breteuil, 31 December 1783
From: Breteuil, Louis-Auguste Le Tonnelier, baron de
To: Franklin, Benjamin


          
            Vlles. 31. Xbre 1783.
          
          Depuis la lettre, Monsieur, que j’ai eu l’honneur de vous ecrire le Vingt Six de ce mois au Sujet du Nommé Schaffer, j’ai eté informé que ce particulier a eté arreté au mois de juillet dernier Comme prevenu d’Escroqueries; que Son procès ayant eté instruit, il a eté Condamné au Carcan et au bannissement, et que Sur L’appel de ce Jugement il a eté transféré dans les prisons de la Conciergerie. L’affaire etant dans cet etat, il Serait Contre toutes les Regles que l’autorité S’en Mêlat. Mais vous pouvez vous adresser à M. le garde des Sceaux pour obtenir des lettres de Remission ou de Commutation de peines. Je Suis bien faché que les Circonstances ne me permettent pas de faire ce que vous auriez desiré.
          J’ai l’honneur d’être avec un trés Sincere attachement, Monsieur, votre très humble et très obéissant Serviteur.
          
            Le Bon. De Breteüil
            
            
          
          
          M. francklin ministre plenipotentiaire des Etats unis de L’amerique à Passy.
          Notation: Le Bn. De Breteuil
        